Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 7, 12 are currently amended.
Claims 5-6, 8-11, 13-14 are original. 
Claims 15-18 are new.

Allowable Subject Matter
Claim 1-18 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12, none of the cited prior art or any prior art available discloses wherein the flavor aspirator has a weight concentrated part of a housing wherein the sum of the first and second portions of the weight concentrated parts accounts for approximately half the total weight.
While there is a reference which discloses this limitation, see Shelton, that reference does not disclose a housing and even when combined with references which have a housing, such as newly made of record reference Johnson (US 2015/0122276), they would require substantial redesign above the level of skill of one of ordinary skill in the art.  Furthermore, there was not motivation to combine these two disparate references from different types of smoking articles – burning in the case of Shelton and aerosol-forming in the case of Johnson.
Adding the weight constraint of Shelton to the apparatus of Johnson would not guarantee that the rest of the claimed subject matter (see third and fourth clauses, ca. lines 13-16) are read on because of the additional elements present in the disclosed structures would 
Furthermore, addition of the fulcrum of Shelton to the apparatus of Johnson or similar heat-not-burn apparatuses, even when forced would not create a rod or cylindrical shaped apparatus, as the fulcrum of Shelton would stick out preventing the shape from being a simple rod or cylinder shape.
The inventive concept of the claimed apparatus is that it is a cylindrical/rod-shaped apparatus which has the claimed masses of the components and centers of gravity/centroids relative to the masses of those components, which are not art-recognize variables to one of ordinary skill in the art before the effective filing date.
Examiner has treated a columnar shape as an obvious variant to a cylindrical shape as understood by one of ordinary skill in the art before the effective filing date as in interpreting the differences between independent claims 1 and 12.
The art does not, further, recognize the relative weights of the first and second components which make up substantially half of the weight of the apparatus as claimed in independent claim 12 (see lines 8-9 of the claim amendment).
While Frobisher (US 2015/0122277) discloses an eccentrically weighted fan, see [0133] and [0154], that is not an eccentrically weighted smoking article with a center of gravity a certain distance along its length as claimed in the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                         
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712